DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,233,124 to Takeoka, and in view of USPN 9,246,416 to Ichikawa. 
	As to claim 1, Takeoka teaches a power tool (col. 2: lines 3-33 wherein the motor drive can be used to drive any industrial apparatus including but not limiting to a power tool). comprising: 
a brushless motor(fig. 1: “15”); 
an inverter circuit (fig. 1: “14”) which energizes the brushless motor(fig. 1: “15”); 
a control unit (fig. 1: “17”) which controls the inverter circuit; 
a switch which switches between application and cutoff of a voltage input to the inverter circuit; and a rectifying circuit which converts alternating electricity into direct electricity and supplies the direct electricity to the inverter circuit (col. 3: lines 58 – col. 6: lines 5). 

Ichikawa teaches an apparatus wherein the control unit performs a brake control of applying a braking force to the brushless motor when the switch is turned off and the brake control is a control of causing a current to flow to the rectifying circuit(col. 7: lines 37 – col. 8: lines 12).
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Ichikawa into 

Takeoka since Takeoka suggests a motor control system and Ichikawa suggests the beneficial 

use of motor brake control in the analogous art of motor control technology. 

The motivation for this comes from the fact that Ichikawa teaches a motor brake control which can be used to improve the motor control system disclosed by Takeoka.
As to claim 10, it is rejected as the same reason as claim 1.

Allowable Subject Matter
5. 	Claims 2-9 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.



                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,432,420 to Bahn discloses a motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846